                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 DTK,LLC,

                        Plaintiff,

         V.                                           Civil Action No. 18-384-LPS


 PIONEER HI-BRED INTERNATIONAL,
 INC.,

                        Defendant.


                                     MEMORANDUM ORDER


       Having reviewed the parties' letters relating to their discovery disputes(D.L 172-174,

190, 192),IT IS HEREBY ORDERED that:

       1.      Pioneer's objections to DTK's request for text messages amongst Pioneer

employees are SUSTAINED as DTK had notice ofPioneer's use oftext messages to conduct

business as early as July and the request is untimely.

       2.      DTK must promptly designate witnesses in response to Pioneer's 30(b)(6) notice.

       3.      Pioneer's request to compel depositions of Messrs. Dilworth and Holland on dates

earlier than October 23 and 24 and in different locations than offered is DENIED as Pioneer has


not shown that it exhausted less intrusive means of obtaining the same discovery from means

other than apex depositions.

       4.      Pioneer's request to compel the deposition of Mr. Sznaider is GRANTED and

DTK may produce the witness at a time and location convenient for the witness shortly after he

returns jfrom his travels at the end of October, but Pioneer's request for reconsideration ofthe
Court's order that Pioneer pay DTN's costs and fees associated with the deposition that Pioneer

unilaterally canceled is DENIED.

       5.      Pioneer's request to amend the Protective Order to prevent non-attorney party

representatives from accessing materials designated "Attorneys' Eyes Only" is DENIED because

DTN has no in-house counsel and DTN reasonably requires a party representative have access to

all materials produced in the litigation.

       IT IS FURTHER ORDERED that by October 15, Pioneer send an email to its CSAs

and seed reps through the group emailbox set up for precisely such communications,

encircaservices@pioneer.com, and ask them to promptly send in all oftheir personal emails and

text messages used to communicate with Collaboration Customers about canceling DTN

contracts, not paying DTN bills, or returning DTN weather stations during the relevant time

period, and that Pioneer shall provide rolling productions ofsuch emails and text messages to

DTN and complete its production no later than October 26. While the Court does not question

Pioneer's good faith in its initial proposal for the search of CSA email accoimts, since that search

produced only five responsive documents, and since the Court has already found that the CSAs'

communications with Collaboration Customers is highly relevant to the dispute, the Court will

order an alternative means of obtaining those communications. While the Court recognizes the

burden this process may have on Pioneer, the Court finds there is no other way to obtain those

communications. The parties are encouraged to agree on language for Pioneer's mass email to

prevent further disputes.

       IT IS FURTHER ORDERED that the Scheduling Order as amended (D.I. 68,112)is
further AMENDED as follows:


      1.    Rebuttal Expert Reports are due October 31,2018.


      2.    Reply Expert Reports are due November 9,2018.

      3.    Close ofExpert Discovery is November 20,2018.

      4.    Case Dispositive Motions are due November 26,2018.

      5.    The Pretrial Conference is December 21,2018 at 10:00 AM.




October 11, 2018                              HONORABLE LEONARD P. STARK
Wilmington, Delaware                          UNITED STATES DISTRICT COURT
